DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
 
Response to Amendment/Claim Status
The applicant's amendments to the specification and the claims after Non-Final is acknowledged. Claims 1, 9, 19 and 24 have been amended; claims 3-6, 8, 13-16, 18 and 20 were previously canceled. Claims 1, 2, 7, 9-12, 17, 19 and 21-28 are currently pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 21-24; 9-12, 17, 25-28; and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim et al (US 2015/0236076 A1, hereafter Sim).
Re claim 1, Sim discloses in FIG. 1 an organic light emitting diode (OLED) display with non-horizontal light emitting units, comprising:
a switch array layer (130; ¶ [0056]) formed on a substrate (105; ¶ [0049]), wherein the switch array layer (130) comprises a plurality of switch elements (driving/switching transistors; ¶ [0056]);
a flat layer (140; ¶ [0047]) formed on the switch array layer (130), wherein a cross-sectional shape of the flat layer (140) is defined as a zigzag (up-down-up-down left-to-right angled recesses; ¶ [0058]), the flat layer comprises a plurality of sawtooth units (inclined portions between recess portions; ¶ [0058]), a cross-sectional shape of each sawtooth unit is defined as at least one of a triangle (with angles a1/a2/a3; ¶ [0058]) or a trapezoid;
a conductive layer (of electrodes 152/154/156; ¶ [0047]) formed on the flat layer (140), wherein a cross-sectional shape of the conductive layer is defined as a zigzag 
a pixel defining layer (160; ¶ [0047] and [0069]) formed on the conductive layer (of 152/154/156), wherein the pixel defining layer (160) comprises a plurality of pixel defining units (of 1st/2nd/3rd sub-pixel areas; ¶ [0069]) spaced (separated) from each other (by angled recesses and peaks); and
a plurality of light emitting units (172/174/176; ¶ [0047]) formed on the conductive layer (of 152/154/156) and between two adjacent pixel defining units (160), wherein the light emitting units (172/174/176) are intersected with a horizontal plane (left-to-right line of angles a1/a2/a3; ¶ [0058]), an area of each light emitting unit (172/174/176) is greater (the area is increased due to the concave/convex surfaces of 140 compared to the area if 140 was flat and un-patterned) than a predetermined area (flat/un-patterned 140), the conductive layer (of 152/154/156) comprises a plurality of protrusions (upper convex portions) and a plurality of recesses (lower concave portions at a1/a2/a3) alternately arranged (up-down-up-down) with each other, the pixel defining units (160) are formed on (above and in) the recesses (lower concave portions at a1/a2/a3), and the light emitting units (172/174/176) are formed between the recesses (lower concave portions at a1/a2/a3).

Re claim 2, Sim discloses the OLED display with non-horizontal light emitting units of the claim 1, wherein the sawtooth unit (patterned 160) comprises two oblique (non-parallel left/right) sides and a bottom side (lower plane), and an angle (a1/a2/a3; ¶ 

Re claim 7, Sim discloses the OLED display with non-horizontal light emitting units of the claim 1, wherein each pixel defining unit (160) comprises a flat (level) top end (upper plane), the flat top ends of the pixel defining unit are defined in a same level (height) with each other.

Re claim 9, Sim discloses in FIG. 1 an organic light emitting diode (OLED) display with non-horizontal light emitting units, comprising:
a switch array layer (130; ¶ [0056]) formed on a substrate (105; ¶ [0049]), wherein the switch array layer (130) comprises a plurality of switch elements (driving/switching transistors; ¶ [0056]);
a flat layer (140; ¶ [0047]) formed on the switch array layer (130), wherein a cross-sectional shape of the flat layer (140) is defined as a zigzag (up-down-up-down left-to-right angled recesses; ¶ [0058]);
a conductive layer (of electrodes 152/154/156; ¶ [0047]) formed on the flat layer (140), wherein a cross-sectional shape of the conductive layer is defined as a zigzag (up-down-up-down left-to-right over angled recesses), the conductive layer (of 152/154/156) comprises a plurality of anodes (pixel electrodes; ¶ [0067]);
a pixel defining layer (160; ¶ [0047] and [0069]) formed on the conductive layer (of 152/154/156), wherein the pixel defining layer (160) comprises a plurality of pixel st/2nd/3rd sub-pixel areas; ¶ [0069]) spaced (separated) from each other (by angled recesses and peaks); and
a plurality of light emitting units (172/174/176; ¶ [0047]) formed on the conductive layer (of 152/154/156) and between two adjacent pixel defining units (160), wherein the light emitting units (172/174/176) are intersected with a horizontal plane (left-to-right line of angles a1/a2/a3; ¶ [0058]), the conductive layer (of 152/154/156) comprises a plurality of protrusions (upper convex portions) and a plurality of recesses (lower concave portions at a1/a2/a3) alternately arranged (up-down-up-down) with each other, the pixel defining units (160) are formed on (above and in) the recesses (lower concave portions at a1/a2/a3), and the light emitting units (172/174/176) are formed between the recesses (lower concave portions at a1/a2/a3).

Re claim 10, Sim discloses the OLED display with non-horizontal light emitting units of the claim 9, wherein the flat layer (140) comprises a plurality of sawtooth units (patterned portions of 140), a cross-sectional shape of each sawtooth unit is defined as at least one of a triangle (with angles a1/a2/a3; ¶ [0058]) or a trapezoid trapezoid (four-sided quadrilateral with two (2) parallel sides).

Re claim 11, Sim discloses the OLED display with non-horizontal light emitting units of the claim 10, wherein the sawtooth unit comprises two oblique sides and a bottom side, and an angle is defined between the oblique side and the bottom side within a predetermined range (see claim 2 above).



Re claim 17, Sim discloses the OLED display with non-horizontal light emitting units of the claim 9, wherein each pixel defining unit (160) comprises a flat top end, and the flat top ends of the pixel defining unit are defined in a same level with each other (see claim 7 above).

Re claim 19, Sim discloses in FIGS. 10-14 a method for manufacturing an organic light emitting diode (OLED) display with non-horizontal light emitting units, comprising:
forming a switch array layer (130 in FIG. 11; ¶ [0139]) on a substrate (105; ¶ [0134]);
forming a flat layer (140 in FIG. 11; ¶ [0134]) on the switch array layer (130), patterning the flat layer to form the flat layer with a zigzag cross-sectional shape (at inclined angles a1/a2/a3; ¶ [0140]-[0141]);
forming a conductive layer (of electrodes 152/154/156 in FIG. 12; ¶ [0144]) on the flat layer (140), patterning the conductive layer to form a plurality of anodes (pixel electrodes 152/154/156; ¶ [0146]), wherein the conductive layer (of 152/154/156) has a zigzag cross-sectional shape (at inclined angles a1/a2/a3; ¶ [0140]-[0141]), and the conductive layer comprises a plurality of protrusions (upper convex portions; ¶ [0141]) 
forming a pixel defining layer (160 in FIG. 13; ¶ [0148]) on the conductive layer (of 152/154/156), patterning the pixel defining layer (by photolithography) to form a plurality of pixel defining units spaced (separated) from each other (¶ [0148]); and
forming light emitting units (172/174/176 in FIG. 14; ¶ [0149]) on the conductive layer (152/154/156) and between each two adjacent (opposing) pixel defining units (patterned 160), wherein the light emitting units (172/174/176) are intersected with a horizontal plane (left-to-right line of angles a1/a2/a3; ¶ [0142]) and formed between the recesses (lower concave portions at a1/a2/a3).

Re claims 21; and 25, Sim discloses the OLED display with non-horizontal light emitting units of claim 1; and claim 9, wherein two angles (a1/a2/a3; ¶ [0140]-[0142]) defined between each light emitting unit (172/174/176) and the horizontal plane (of angles a1/a2/a3).

Re claims 22, 23; 26 and 27, Sim discloses the OLED display with non-horizontal light emitting units of claim 1; and claim 9, wherein the pixel defining units (patterned 160) are furtherly formed on the protrusions (upper convex portions), the light emitting units (172/174/176) are formed between the protrusions (upper convex portions) and the recesses (lower concave portions); and wherein each light emitting units (172/174/176) is inclined (at angles a1/a2/a3; ¶ [0140]-[0142]) to the horizontal plane (of angles a1/a2/a3).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1; 9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892